Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 1 of 8




                 EXHIBIT 10
         Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 2 of 8


                          Madeline Newman Ríos, CT, MA
                              Official Interpreter and Translator for the
                              California State and U.S. District Courts
                      Certified (S>E) by the American Translators Association

                                Certification of Translation
    I, Madeline Newman Ríos, state that I am competent to translate from Spanish

to English, am a Spanish to English Translator certified by the American Translator’s

Association, an Official Spanish Court Interpreter certified by the Administrative

Office of the United States Courts and the Judicial Council of California, and the

holder of a Master of Arts Degree in Spanish Translation and Interpreting from the

University of Texas, Rio Grande Valley. I have translated the attached materials

from the Spanish language into English. I declare, under penalty of perjury, that to

the best of my abilities and belief, this is a true and correct translation of the same

into the English language.

                       DESCRIPTION OF DOCUMENT(S) OR MATERIAL(S)
             PROSECUTOR'S SUMMON AND MOTION, TEGUCIGALPA, MDC, MARCH 1, 2018
                                              IN CASE 04-2018

Note that the translator only certifies the accuracy of the translation and states no
opinion as to the authenticity of the Spanish language document.


Executed this 13th day of August 2019, in Los Angeles County, California.



____________________________________________
Madeline Newman Ríos
U.S. Federal Court Interpreter I.D. No. 93-519
California Certified Court Interpreter I.D. No. 060898-85
American Translators Association Certified Translator No. 4278 (Spanish to English)
     Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 3 of 8
                                                                                            TRIAL COURT WITH
                      OFFICE OF THE                                                       NATIONAL TERRITORIAL
                                                                                             JURISDICTION IN
                      GOVERNMENT ATTORNEY                                                  CRIMINAL MATTERS
                      REPUBLIC       OF   HONDURAS                                            9:00 a.m.
                                                                                             [signature]
            Special Prosecutor’s Office for Crimes against Life                             RECEIVED
                                                                        [seal with emblem:]
                                                                       TRIAL COURT WITH
                                                               NATIONAL TERRITORIAL JURISDICTION
CASE 04-2018                                                         IN CRIMINAL MATTERS
                                                                     OFFICE OF THE CLERK
                                                                           HONDURAS

PROSECUTOR’S SUMMON IS FILED. MOTION FOR ARREST
WARRANTS AND MIGRATION ALERT. MOTION FOR PRE-TRIAL
DETENTION. MOTION TO SET THE DATE AND TIME FOR THE
HOLDING OF THE INITIAL HEARING. DOCUMENTS ARE
SUBMITTED.

To the Trial Court Judge with National Territorial in Criminal Matters

THE GOVERNMENT ATTORNEY’S OFFICE, through its Court Deputy Attorneys
Melissa Aguilar, who is of legal age, married, Honduran, an Attorney with Bar Card No.
9986; David Ismael Salgado, of legal age, Honduran, married, an Attorney with Bar Card
No. 15445; and Javier Eduardo Núñez Flores, an Attorney, married, with Bar Card No.
14232, domiciled in this jurisdiction; indicating the place for service of process and
notifications as the offices located at Edificio Anexo Banco Central [Central Bank Annex
Building], between 5th       and 6th and Calles 11 and 12 of the Barrio Concepción
Neighborhood, Comayagüela M.D.C., acting in representation, defense, and protection
of the general interests of society, respectfully appears, filing a Prosecutor’s Summon
against ROBERTO DAVID CASTILLO MEJÍA, based on a strong suspicion of his guilt
as the intellectual author of the crime of MURDER, whose victim was BERTHA ISABEL
CACERES FLORES, based on the following facts and legal considerations:


                            DATA REGARDING THE SUSPECT


The suspect responds to the name of ROBERTO DAVID CASTILLO MEJÍA, with
Identification Card No. 0501-1980-06719. He is of legal age, Honduran, an Electrical
Engineer and a Businessman, domiciled in the Colonia Lomas de Guijarro Sur
neighborhood, Calle Londres, of this City of Tegucigalpa.
    Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 4 of 8

                             OFFICE OF THE
                             GOVERNMENT ATTORNEY                                 Page (9)
                             REPUBLIC      OF   HONDURAS

                    Special Prosecutor’s Office for Crimes against Life

                        BRIEF DESCRIPTION OF THE FACTS

FIRST: On March second of the year two thousand sixteen, the victim, Bertha Isabel
Cáceres Flores, was in the company of Protected Witness ABC-03-03-2016, at her
residence in the Colonia El Líbano neighborhood of the Municipality of La Esperanza,
Intibucá, when, at approximately 11:35 p.m., suspects Henry Javier Hernández, Elvin
Heliberto Rápalo Orellana, and Oscar Aroldo Veiásquez, (against all of whom an oral,
public trial is about to be held) entered by forcing open the back door of the residence.
They immediately headed to the bedrooms and, kicking its doors, managed to open the
bedroom where victim Bertha Isabel Cáceres Flores was. When she heard the noise
made by the suspects she asked “Who’s there?” Immediately attempting to prevent the
attack she was pushing the door, trying to close it, while one of them managed to enter
and shoot the firearm he was carrying, hitting victim Bertha Isabel Cáceres Flores, who
immediately fell to the floor, gravely injured, due to the fact that the shots provoked
damage to important vital organs, causing her death.


SECOND: Victim Bertha Isabel Cáceres Flores in life was a Human Rights defender
and Environmentalist, who carried out her work through the Civic Council of Popular and
Indigenous Organizations of Honduras (COPINH). As of the start of construction of the
Agua Zarca Hydroelectric Facility belonging to the Commercial Company Desarrollos
Energéticos S.A. (DESA), located between the departments of Intibucá and Santa
Bárbara, they opposed and constantly protested against said project, because they
considered that the project’s execution was provoking harm to the environment, and was
also harming the economy of the indigenous peoples of the zone. The
    Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 5 of 8

                              OFFICE OF THE
                              GOVERNMENT ATTORNEY                               Page (10)
                              REPUBLIC     OF   HONDURAS

                    Special Prosecutor’s Office for Crimes against Life

protest demonstrations led by the victim, Bertha Isabel Cáceres Flores, at one point
succeeded in creating a loss of foreign financing, which paralyzed construction of the
project in its original location. The project changed its site from the departments of
Intibucá and Santa Bárbara to the community of San Francisco de Ojuera, in the
department of Santa Bárbara, where the works are currently underway. This resulted in
major losses to the shareholders of the above-mentioned company.


THIRD: The investigations conducted by the Technical Criminal Investigation Agency
(ATIC) indicate that suspect Roberto David Castillo Mejía at that time was the President
of the Company named Desarrollo Energéticos S.A. (DESA), and he is also a former
member of the Army. In the month of October of the year two thousand fifteen (2015)
he created a WhatsApp chat group, which included high-ranking executives of said
company, as well as the Chief of Security and suspect Sergio Ramón Rodríguez
Orellana (against all of whom an oral, public trial is about to be held), who at that time
was the Environmental and Social Manager, among other persons. From the data
contained in the conversations engaged in by members of that WhatsApp group, they
express the need to control the information regarding the security of the dam in relation
to the actions that were being carried out by the Organization led by victim Bertha Isabel
Cáceres Flores, in order to counteract those actions and be aware of the plans and
activities these persons were going to be carrying out, such as protests over construction
of the Hydroelectric Project. Thus being the state of affairs, Mr. Sergio Ramón
Rodríguez Orellana, on October 29 of the year 2015, wrote to the WhatsApp group,
“Obviously, as long as Tomas or Bertha don’t arrive, the movement weakens and
there is little mobilization power. We thus must also direct actions against them.”
ROBERTO DAVID CASTILLO then started engaging in concrete actions and contacted
suspect Douglas Geovanny Bustillo,
     Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 6 of 8

                              OFFICE OF THE
                              GOVERNMENT ATTORNEY                               Page (11)
                              REPUBLIC     OF   HONDURAS

                    Special Prosecutor’s Office for Crimes against Life

his former comrade in arms in the Armed Forces, who had also worked as Chief of
Security of the Dam Facility, so that Douglas Geovanny Bustillo would start to take
actions for locating the suitable persons to kill victim Bertha Isabel Cáceres Flores.
Accordingly, as of the month of November 2015, a series of communications were
engaged in among suspects Douglas Geovanny Bustillo, Roberto David Castillo
Mejía, and Sergio Ramón Rodríguez Orellana. It turned out that suspect Bustillo
communicated with co-suspect Mariano Díaz Chávez to obtain weapons and persons
with whom to commit the act. He thus contacted another of the suspects, Henry Javier
Hernández Rodríguez, who together with suspect Douglas Geovanny Bustillo went
to the city Intibucá in order to locate and follow victim Bertha Isabel Cáceres Flores.
This surveillance was carried out in the months of January and February of the year 2016,
during which months suspect Douglas Geovanny Bustíllo asked Roberto David
Castillo Mejía to make a 50% advance on the payment agreed to, and told him to be
prepared that it might happen at any time. Later, he indicated to him that he needed to
obtain logistics. Furthermore, during the investigation it has become clear that suspect
Roberto David Castillo Mejía received reports from suspect Douglas Geovanny
Bustillo regarding the locations and regarding the aborting of the mission in the month
of February, on which dates the material authors of the act were in Intibucá.


FOURTH: Furthermore, suspect Douglas Geovanny Bustillo, on March 03 of the year
2016, made several calls to suspect Roberto David Castillo Mejía, hours after the crime
was perpetrated against the environmentalist, thus evidencing the communications
between the material authors, Douglas Bustillo as an intermediary, and Mr. Roberto David
Castillo.
     Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 7 of 8

                               OFFICE OF THE
                               GOVERNMENT ATTORNEY                               Page (12)
                               REPUBLIC     OF   HONDURAS

                     Special Prosecutor’s Office for Crimes against Life

            LEGAL PRECEPTS APPLICABLE TO THE CRIME CHARGED


The conduct of suspect Roberto David Castillo Mejía falls under crime of Murder,
pursuant to Article 117(1) and (2), final paragraph of the current Penal Code, and his
participation as author by inducement is established in the Penal Code in its Article 32.

EVIDENCE PROVIDING PROOF OF THE EXISTENCE OF THE CRIME AND OF THE
                     SUSPECT’S PARTICIPATION IN THE CRIME

1.   Certificate of External Inspection of the body of victim Bertha Isabel Cáceres Flores,
     with which proof is provided of the findings at the scene.
2.   Autopsy Report No. 371-2016, conducted on the murder victim, Bertha Isabel
     Cáceres Flores, by Doctor Etelinda López.
3.   Proceedings records drawn up at the time of the Raids, conducted per court order at
     the residences of suspects Douglas Geovanny Bustillo and Sergio Ramón
     Rodríguez Orellana, as well as at the offices of the company named Desarrollos
     Energéticos S.A. (DESA).
4.   Certificate of seizure of cellular telephone of the Samsung brand, golden in color,
     belonging to suspect Sergio Ramón Rodríguez Orellana.

5.   Telephonic Extraction Reports No. 161-2016, 166-2016, 167-2016, issued by
     expert David Amador of the Technical Criminal Investigation Agency (ATIC).

6.   Preliminary Report on Telephone Ties issued by the Expert Brenda Karina
     Barahona, of the National Investigation and Intelligence Service (DNII).
    Case 1:19-mc-00405-LG-RHW Document 17-10 Filed 08/23/19 Page 8 of 8

                                 OFFICE OF THE
                                 GOVERNMENT ATTORNEY                               Page (13)
                                 REPUBLIC    OF   HONDURAS

                         Special Prosecutor’s Office for Crimes against Life

                                  FOUNDATIONS IN LAW

I provide foundation for this act in Articles 80 and 90 of the Constitution of the Republic;
Articles 32, 117(1) and (2), final paragraph of the current Penal Code; Articles 5, 8, 172(1)
and (2), 173(3), 178(1), (2,) and (4), 179(1), (2), and (4), 184(2), 285(3), 292, 293, and
445 of the Code of Criminal Procedural.


                           MOTION IN ACCORDANCE WITH LAW

For all of the reasons set forth above, I hereby move that you take note that the
Prosecutor’s Summon has been filed, together with the documents attached hereto. I
further move that the same be admitted; that as many arrest warrants as necessary be
issued to apprehend suspect ROBERTO DAVID CASTILLO MEJÍA; that a Migration
Alert be issued, prohibiting his departure from the country; that once the suspect is made
available to the court that his investigatory statement be received; that his Pre-trial
Detention be ordered; and that the date and time be indicated for the holding of the initial
hearing.


                              Tegucigalpa, MDC, March 1, 2018.



                                            OF THE
           [signature]                      GOVERNMENT                    [signature]
                                            ATTORNEY
                                          REPUBLIC OF HONDURAS
                                  SPECIAL PROSECUTOR’S OFFICE
                                    FOR CRIMES AGAINST LIFE



                                         [signature]
